IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                         Assigned on Briefs November 8, 2012

                                    IN RE: HOPE A. P.

                   Appeal from the Circuit Court for Greene County
                    No. 11A038(TJW)      Thomas J. Wright, Judge


             No. E2012-00686-COA-R3-PT-FILED-DECEMBER 3, 2012


This appeal concerns a termination of parental rights. Sean and Amber G. (“the Petitioners”)
filed a petition for adoption and termination of parental rights with respect to Hope A.P. (“the
Child”) against Jessica N. (“Mother”) in the Circuit Court for Greene County (“the Trial
Court”). The petition alleged that Mother willfully failed to visit or support the Child in the
four month period immediately preceding the filing of the petition. The Trial Court
terminated Mother’s parental rights to the Child after finding that Mother’s willful failure to
support had been proven by clear and convincing evidence, and that clear and convincing
evidence showed that it was in the Child’s best interest for Mother’s parental rights to be
terminated. Mother appeals to this Court. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed;
                                  Case Remanded

D. M ICHAEL S WINEY, J., delivered the opinion of the Court, in which C HARLES D . S USANO,
J R., and J OHN W. M CC LARTY, JJ., joined.

Jennifer Luther, Greeneville, Tennessee, for the appellant, Jessica N.

E. Ronald Chesnut, Greeneville, Tennessee, for the appellees, Sean G. and Amber G.
                                                 OPINION

                                                Background

                On February 25, 2011, the Petitioners filed a petition for adoption of the Child
and termination of Mother’s parental rights to the child. The Petitioners alleged that they had
intermittently shared their home with the Child since her birth and were the fit and proper
individuals to have custody of the Child. The Petitioners further alleged Mother’s willful
failure to support and visit during and before the four month period immediately preceding
the filing of the petition as grounds for termination of Mother’s parental rights. The petition
also sought to terminate the parental rights of Daniel P. (“Father”) to the Child on the same
grounds.1 Mother contested the petition. Trial was held in February 2012.

                Amber G., one of the Petitioners, testified. Along with her husband, Sean G.,
Amber G. sought to adopt the Child. The Child was born in October 2007. Amber G. knew
Mother because Mother’s mother and Amber G.’s uncle were a couple. Amber G. testified
that, shortly after the Child’s birth, Mother brought the Child to the Petitioners, and
gradually, the Petitioners took on more and more responsibility for the Child. By 2008, the
Child effectively was with the Petitioners “all the time.” Amber G. testified that in the year
leading up to her filing a petition for custody of the Child in juvenile court in October 2010,
the Petitioners took care of the Child around 90% to 95% of the time. Amber G. testified that
the Petitioners had taken the Child to the doctor when she had been sick, and generally had
tended to her welfare in what effectively was Mother’s near total absence. Regarding
financial assistance from Mother, Amber G. testified that she had received no aid prior to the
filing of the petition in this case, and that Mother has in fact said “[I] will not pay.” Amber
G. testified: “I know that we’ve always provided diapers for [the Child], wipes, her clothes,
her underwear, her shoes, anything that she wears, and everything that goes in her stomach,
we - - me and my husband have provided for her.” Amber G. testified that she had an
“awesome” relationship with the Child. Amber G. stated that the Child attended a private
school and that the Petitioners paid the tuition. Amber G. testified that Mother had not
properly kept the Child clean in the past. In contrast, Amber G. described the Child’s
condition now: “She’s doing excellent. She loves going to school. She loves being in our
home. She’s comfortable there.”

              Sean G., the other Petitioner in this case, testified. Sean G.’s testimony largely
mirrored that of Amber G. Sean G. testified that he had not received any kind of support
from Mother for the Child. Sean G. acknowledged that Mother occasionally brought the
Child a snack or drink during a visit. Sean G. stated that in the year prior to the filing of the

       1
           Father surrendered his parental rights to the Child and is not a party on appeal.

                                                      -2-
custody petition in juvenile court, he and his wife had physical custody of the Child for about
90% to 95% of the time. Regarding the Child’s integration into this family, Sean G. testified
that the Child was a close and deeply loved part of the family.

              A host of other individuals testified to the effect that the Child grew to spend
the vast majority of her time with the Petitioners. After a string of such witnesses, the Trial
Court remarked correctly that “[i]t’s getting pretty cumulative at this point.”

                Mother, 24, testified that she was the mother of the Child, as well as the Child’s
sister, Scarlet P. (“Scarlet”). Mother testified to the efforts she made to find a job in the four
months immediately preceding the filing of the petition to terminate parental rights, stating:
“I called around to see if they would hire someone that was pregnant, and if so, would they
hire someone with my disability, ‘cause some places won’t hire people with a reading or
spelling comprehension disorder.” Mother stated that she focused on fast food
establishments in her job search. Previously, Mother had worked at Backyard Burger,
Walmart, Ingles, and ACT. Mother testified that she failed to find a job, as “[the potential
employers] told me that due to my pregnancy they would not hire me for the fact I would
have to go on maternity leave not far after I started.” Mother also stated “I’m on a fifth grade
reading level, and I can’t remember the spelling level exactly. The last time - - I do believe
the last time I was tested it was third grade.” Mother testified that during the four month
period at issue, she visited with her daughter.

               Mother lived with her mother, her mother’s boyfriend, and her younger
daughter, Scarlet. Mother stated that in the past she had not been much of a house cleaner
but that she had since improved. Mother acknowledged that there was a roach problem in
a previous home. Mother testified that she was making efforts to find alternative housing.
Mother stated she was on a wait list for the Greenville Housing Authority. Regarding
income, Mother testified that she was on “Family First.” Mother also stated she was
supposed to be receiving child support from Father but was not. Mother had applied for
disability but had received no word back as of trial. Mother described her disabilities as
“manic bi-polar,” reading and spelling disorders, and a back problem.

                On cross-examination, Mother explained why she had left the Child with the
Petitioners: “Amber and Sean - - Amber was unemployed at the time. Sean was working.
I can’t remember where he was working. They started babysitting my daughter so I could
go back to work at Backyard Burger.” Regarding why Mother left the Child with the
Petitioners in the manner in which she did, Mother testified that she felt controlled by Father.
Specifically, Mother testified that Father “would twist things around” and made her feel like
it was her fault he cheated on her.



                                               -3-
              With respect to financial support, Mother stated that she once gave $20.00 to
Amber’s father. Mother stated that she did not know prior to trial where the Child went to
school. Mother stated that she did not pay any child support to the Petitioners for taking care
of the Child “ ‘cause they never asked.” Mother did not produce any documentation
regarding her alleged medical conditions. When asked if she contributed any money for the
Child during the relevant time frame, Mother answered that she had not, but that she had
brought some clothes over. Mother testified that she smoked cigarettes.

              Courtney Hambel (“Hambel”) testified. Hambel was a case manager with
Frontier Health. Hambel had worked with Mother to assist her. Hambel testified that she
helped Mother achieve certain goals, like earning a driver’s license, which Mother achieved.
Hambel testified that Mother had an income from Families First. Hambel stated that Mother
“told me she’s applied for jobs,” but Hambel could not specify when Mother applied for
these jobs. Hambel acknowledged that she began working with Mother around March 2011,
which was after the petition to terminate parental rights had been filed.

               In March 2012, the Trial Court entered its final order terminating Mother’s
parental rights to the Child on the basis of willful failure to support in the four months
immediately preceding the filing of the petition to terminate parental rights.2 The Trial Court
did not, however, find that the ground of abandonment by willful failure to visit had been
proven. In its ruling from the bench incorporated into its final order, the Trial Court found
and held, in relevant part:

        In this particular case, as the prior opinion discussed by counsel for [Mother]
        has pointed out, there are kind of four elements of - - that there is to support.
        Number one - - being aware of the duty. There’s no question about that in this
        case. Number two - - having the capacity to provide support. Mom has
        attempted to contend that she wasn’t able to provide support because she had
        become pregnant and couldn’t find a job, and the Court just doesn’t believe
        that. There’s no question she got pregnant at some point during those four
        months, but the only - - absolutely only support for her assertion is her own
        testimony, which the Court doesn’t believe regarding attempts to obtain
        employment. There wasn’t a single job application presented to this Court.
        There wasn’t a single turn-down letter saying, “You didn’t get a job.” There
        wasn’t a single potential employer testifying about turning down the


        2
          The Trial Court, in its preliminary remarks while ruling, misstated the applicable four month
window of time for purposes of the willful failure to support ground. The Trial Court stated: “[T]he petition
was filed February 25, 2011, which starts our four month clock back in October of 2011.” It appears evident
to us that the Trial Court meant October of 2010, and that is how we interpret the Trial Court decision.

                                                    -4-
defendant’s application for a job. In short, there was absolutely no
corroboration of it, and it certainly wasn’t unusual, based upon the testimony
of [Mother’s] work history for her to go without employment for whatever
reason. As I probably had already indicated, the Court puts no stock in the
allegation that she is disabled from working. You’re absolutely not disabled
from working. They need to make me the ALJ for the Social Security
Administration. Twenty-six years old, you’ve got some potential, I guess. A
mental health issue that’s been addressed with medication - - that’s a common
- - commonly diagnosed and treated condition these days that doesn’t prevent
people from working. It certainly didn’t ever prevent you from working when
you had your few jobs before, nor did your alleged reading disability prevent
you from working when you had your few jobs that you’ve had in the past.
There’s no medical proof as to any alleged back injury - - just, again, your own
testimony. The Court finds it incredible, and doesn’t believe it, and finds that
you aren’t disabled - - by clear and convincing evidence that you’re not
disabled - - that you need to get off your hind end and go to work like the rest
of us. And therefore, I make the finding by clear and convincing evidence that
you do have the capacity to provide support. I also base that decision on the
fact that you were able to continue to find money to use on tobacco. You were
able to continue to find a way to provide for yourself. For the record, [Mother]
has no appearance of being a prisoner of war. She doesn’t appear to have
missed any meals. She’s certainly ab - - has been providing plenty to eat, what
she needs to smoke, and a roof over her head in some way. There’s also proof
that she had an income from Families First during the time that’s in question.
So the Court finds, based on all those facts, that there certainly was a capacity
to provide. I don’t think there’s any question that there was no attempt - - no
attempt - - to provide any support during the four months in question, and so
the only real issue is, is there a justifiable excuse? Is there a justifiable excuse
for choosing to satisfy our own hunger, or our own desire, or our own vice, to
enjoy our own necessities, while foregoing just providing a dime of support to
provide the necessities of life for a child who cannot provide for herself? I
say, “No,” - - not when there’s nothing wrong with you, not when you’re able
to go smoke and take care of yourself, and not lose any weight. I say, “No.”
I say there’s no justifiable excuse for that, and that’s my finding by clear and
convincing evidence in the facts of this case. You didn’t have any medical
testimony about the pregnancy - - when medical treatment for that may have
started - - when anything regarding that happened. But assuming a nine-month
gestation period, the pregnancy would have occurred in October, and
obviously you didn’t know it at the time for at least a few weeks. I doubt if it
happened in October, although - - I guess - - I can’t say by clear and

                                        -5-
convincing evidence that it happened later than that, but because you smoked
during the pregnancy, and because we know that smoking - - smokers tend to
have more premature babies, and because this was your second child, and
because we know that usually the second child comes earlier than the first
child, I doubt that you were pregnant in October. Even if you were, there was
nothing that kept you from working. There’s absolutely no proof in the record
regarding that, except, again, your testimony - - which I found to be
unbelievable. And so, based upon those findings, the Court says that there’s
clear and convincing evidence that there’s no justifiable excuse for your failure
to provide one cent of support for this child, and that that clearly indicates
under these circumstances your willful abandonment of the child. This child,
as I said, was abandoned four years ago. You can’t change that now. It
doesn’t matter what you did. The child will always know you, but they already
became the Mom and Dad of this child over the last four years. I can’t make
that not be true or be true, no matter what I rule, but - - because that is a fact.
Moving to the second prong of the decision I have to make. As I’ve already
indicated, it’s easy to make the decision that it’s in the best interest of the child
that your parental rights be terminated. Because after four years - - and one of
the friends of Mr. and Mrs. [G.] made a reference to the fact - - that four years
isn’t a long time for us, but in the life of that child it’s her whole life, and
when you are a child and when you’re only a few years old, it seems like
forever. To upset her apple cart after four years, would be one of the most
wicked, disreputable things that anybody could do to the child. And that’s the
only concern that I can have at this point - - is what’s best for your child, not
what’s best for you, not what’s best for them. And so the Court finds by clear
and convincing evidence that because of the bond that’s been created, because
of the family that’s been formed with the [G.s] and this child, because they’re
in a better position to support this child, that they have better stability in their
home, that they have extended family and friends that love and support this
child, because they’re financially in better shape to provide for the child, and
because they’ve stepped up to the plate for four years without anybody so
much as patting them on the back or assisting them - - the Court finds it to be
in the best interest of this child that the parental rights be terminated. And so
it’s the Order of the Court that the parental rights of [Mother] be and they
hereby are forever terminated. There’s already been a home study done. As
soon as I take [Father’s] surrender - - which we can do now - - then the child
is available for adoption. There’s no reason for any further study. The [G.s]
are appropriate. They’ve had a home study done, passed the DCS home study,
and have done an outstanding job by clear and convincing evidence of raising
this child, and therefore they’d be fit and proper persons to adopt the child.

                                         -6-
       The Court makes that finding.

Mother appeals to this Court.

                                          Discussion

               Though not stated exactly as such, Mother raises one issue on appeal: whether
the Trial Court erred in finding that the ground of abandonment by willful failure to support
had been proven to terminate Mother's parental rights to the Child. Also, while not raised
by Mother, we will address the issue of whether the Trial Court erred in finding that it was
in the Child's best interest for Mother's parental rights to be terminated because this is the
required second prong in a termination of parental rights case.

              Our Supreme Court reiterated the standard of review for cases involving
termination of parental rights stating:

              This Court must review findings of fact made by the trial court de novo
       upon the record “accompanied by a presumption of the correctness of the
       finding, unless the preponderance of the evidence is otherwise.” Tenn. R.
       App. P. 13(d). To terminate parental rights, a trial court must determine by
       clear and convincing evidence not only the existence of at least one of the
       statutory grounds for termination but also that termination is in the child's best
       interest. In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002) (citing Tenn. Code
       Ann. § 36-1-113(c)). Upon reviewing a termination of parental rights, this
       Court's duty, then, is to determine whether the trial court's findings, made
       under a clear and convincing standard, are supported by a preponderance of the
       evidence.

In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006).

              In Department of Children’s Services v. D.G.S.L., this Court discussed the
relevant burden of proof in cases involving termination of parental rights stating:

       It is well established that “parents have a fundamental right to the care,
       custody, and control of their children.” In re Drinnon, 776 S.W.2d 96, 97
       (Tenn. Ct. App. 1988) (citing Stanley v. Illinois, 405 U.S. 645, 92 S. Ct. 1208,
       31 L. Ed. 2d 551 (1972)). “However, this right is not absolute and parental
       rights may be terminated if there is clear and convincing evidence justifying
       such termination under the applicable statute.” Id. (citing Santosky v. Kramer,
       455 U.S. 745, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982)).

                                              -7-
               Termination of parental or guardianship rights must be based upon a
       finding by the court that: (1) the grounds for termination of parental or
       guardianship rights have been established by clear and convincing evidence;
       and (2) termination of the parent’s or guardian’s rights is in the best interests
       of the child. Tenn. Code Ann. § 36-1-113(c). Before a parent’s rights can be
       terminated, it must be shown that the parent is unfit or substantial harm to the
       child will result if parental rights are not terminated. In re Swanson, 2 S.W.3d
180, 188 (Tenn. 1999); In re M.W.A., Jr., 980 S.W.2d 620, 622 (Tenn. Ct.
       App. 1998). Similarly, before the court may inquire as to whether termination
       of parental rights is in the best interests of the child, the court must first
       determine that the grounds for termination have been established by clear and
       convincing evidence. Tenn. Code Ann. § 36-1-113(c).

Dep’t of Children’s Servs. v. D.G.S.L., No. E2001-00742-COA-R3-JV, 2001 Tenn. App.
LEXIS 941, at **16-17 (Tenn. Ct. App. Dec. 28, 2001), no appl. perm. appeal filed. Clear
and convincing evidence supporting any single ground will justify a termination order. E.g.,
In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002).

              As relevant to this case, Tennessee law provides:

       (1)(A) For purposes of terminating the parental or guardian rights of parent(s)
       or guardian(s) of a child to that child in order to make that child available for
       adoption, “abandonment” means that:

       (i) For a period of four (4) consecutive months immediately preceding the
       filing of a proceeding or pleading to terminate the parental rights of the
       parent(s) or guardian(s) of the child who is the subject of the petition for
       termination of parental rights or adoption, that the parent(s) or guardian(s)
       either have willfully failed to visit or have willfully failed to support or have
       willfully failed to make reasonable payments toward the support of the child;

Tenn. Code Ann. § 36-1-102 (1)(A)(i) (2010).

              We have discussed the willful character of abandonment for failure to support:

               This court has consistently held that the term willfulness as it applies
       to a party's failure to support a child must contain the element of intent. In re
       Swanson, 2 S.W.3d 180, 188–89 (Tenn. 1999).                  Indeed, “defining
       abandonment as the mere non-payment of support [is] unconstitutional because
       this language creates an irrebuttable presumption of abandonment, irrespective

                                              -8-
       of intent.” In re D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003) (citing In re
       Swanson, 2 S.W.3d at 188). The element of intent utilized in termination
       proceedings “does not require the same standard of culpability as is required
       by the penal code.” In re Audry S., 182 S.W.3d 838, 863 (Tenn. Ct. App.
       2005). “Willful conduct consists of acts or failures to act that are intentional
       or voluntary rather than accidental or inadvertent.” Id. “[A] person acts
       ‘willfully’ if he or she is a free agent, knows what he or she is doing, and
       intends to do what he or she is doing.” Id. at 863–64. Additionally, “
       ‘[f]ailure to support a child is ‘willful’ when a person is aware of his or her
       duty to support, has the capacity to provide the support, makes no attempt to
       provide the support, and has no justifiable excuse for not providing the
       support.' ” In re M.L.D., 182 S.W.3d 890, 896 (Tenn. Ct. App. 2005) (quoting
       In re Adoption of T.A.M., No. M2003–02247–COA–R3–PT, 2004 WL
1085228, at *4 (Tenn. Ct. App. May 12, 2004)).

In re Dylan H., E2010-01953-COA-R3-PT, 2011 WL 6310465, at *6 (Tenn. Ct. App. Dec.
16, 2011), no appl. perm. appeal filed.

               We first address whether the Trial Court erred in finding that the ground of
abandonment for willful failure to support had been proven to terminate Mother's parental
rights to the Child. The Trial Court terminated Mother’s parental rights on the solitary
ground of willful failure to support in the four month period immediately preceding the filing
of the petition to terminate parental rights. One of the central elements of our analysis is the
Trial Court’s unequivocal finding that Mother lacked any credibility. As our Supreme Court
has instructed:

       When credibility and weight to be given testimony are involved, considerable
       deference must be afforded to the trial court when the trial judge had the
       opportunity to observe the witnesses’ demeanor and to hear in-court testimony.
       Estate of Walton v. Young, 950 S.W.2d 956, 959 (Tenn. 1997) (quoting
       Randolph v. Randolph, 937 S.W.2d 815, 819 (Tenn. 1996)). Because trial
       courts are able to observe the witnesses, assess their demeanor, and evaluate
       other indicators of credibility, an assessment of credibility will not be
       overturned on appeal absent clear and convincing evidence to the contrary.
       Wells v. Bd. of Regents, 9 S.W.3d 779, 783 (Tenn. 1999).

Hughes v. Metro. Gov’t of Nashville and Davidson County, 340 S.W.3d 352, 360 (Tenn.
2011).

              The Trial Court expressed its disbelief at Mother’s account of why she could

                                              -9-
not support the Child at several points. The Trial Court stated:

       Mom has attempted to contend that she wasn’t able to provide support because
       she had become pregnant and couldn’t find a job, and the Court just doesn’t
       believe that. There’s no question she got pregnant at some point during those
       four months, but the only - - absolutely only support for her assertion is her
       own testimony, which the Court doesn’t believe regarding attempts to obtain
       employment. There wasn’t a single job application presented to this Court.
       There wasn’t a single turn-down letter saying, “You didn’t get a job.” There
       wasn’t a single potential employer testifying about turning down the
       defendant’s application for a job. In short, there was absolutely no
       corroboration of it, and it certainly wasn’t unusual, based upon the testimony
       of [Mother’s] work history for her to go without employment for whatever
       reason. As I probably had already indicated, the Court puts no stock in the
       allegation that she is disabled from working. You’re absolutely not disabled
       from working. They need to make me the ALJ for the Social Security
       Administration. Twenty-six years old, you’ve got some potential, I guess. A
       mental health issue that’s been addressed with medication - - that’s a common
       - - commonly diagnosed and treated condition these days that doesn’t prevent
       people from working. It certainly didn’t ever prevent you from working when
       you had your few jobs before, nor did your alleged reading disability prevent
       you from working when you had your few jobs that you’ve had in the past.
       There’s no medical proof as to any alleged back injury - - just, again, your own
       testimony. The Court finds it incredible, and doesn’t believe it, and finds that
       you aren’t disabled - - by clear and convincing evidence that you’re not
       disabled - - that you need to get off your hind end and go to work like the rest
       of us. And therefore, I make the finding by clear and convincing evidence that
       you do have the capacity to provide support

                While we do not endorse the unhelpful and harsh tone of the Trial Court’s
ruling, we do not find that the evidence in the record preponderates against the Trial Court’s
findings, or that clear evidence exists in the record such that would overturn the Trial Court’s
unequivocal credibility determination. According to her own testimony, Mother has a work
history, albeit rather sporadic, at places such as Backyard Burger, Walmart, Ingles, and ACT.
Mother, however, did not work during the relevant period and contributed practically nothing
for the Child. The evidence in the record on appeal does not preponderate against the Trial
Court's findings made by clear and convincing evidence that the ground was proven to
terminate Mother's parental rights to the Child pursuant to Tenn. Code Ann. § 36–1–102
(1)(A)(i).



                                              -10-
               We next address whether the Trial Court erred in finding that it was in the
Child's best interest for Mother's parental rights to be terminated. As pertinent to this issue,
Tenn. Code Ann. § 36-1-113 (i) provides:

       (i) In determining whether termination of parental or guardianship rights is in
       the best interest of the child pursuant to this part, the court shall consider, but
       is not limited to, the following:

       (1) Whether the parent or guardian has made such an adjustment of
       circumstance, conduct, or conditions as to make it safe and in the child’s best
       interest to be in the home of the parent or guardian;
       (2) Whether the parent or guardian has failed to effect a lasting adjustment
       after reasonable efforts by available social services agencies for such duration
       of time that lasting adjustment does not reasonably appear possible;
       (3) Whether the parent or guardian has maintained regular visitation or other
       contact with the child;
       (4) Whether a meaningful relationship has otherwise been established between
       the parent or guardian and the child;
       (5) The effect a change of caretakers and physical environment is likely to
       have on the child’s emotional, psychological and medical condition;
       (6) Whether the parent or guardian, or other person residing with the parent or
       guardian, has shown brutality, physical, sexual, emotional or psychological
       abuse, or neglect toward the child, or another child or adult in the family or
       household;
       (7) Whether the physical environment of the parent’s or guardian’s home is
       healthy and safe, whether there is criminal activity in the home, or whether
       there is such use of alcohol or controlled substances as may render the parent
       or guardian consistently unable to care for the child in a safe and stable
       manner;
       (8) Whether the parent’s or guardian’s mental and/or emotional status would
       be detrimental to the child or prevent the parent or guardian from effectively
       providing safe and stable care and supervision for the child; or
       (9) Whether the parent or guardian has paid child support consistent with the
       child support guidelines promulgated by the department pursuant to § 36-5-
       101.

Tenn. Code Ann. § 36-1-113 (i) (2010).

              Based on the record before us, it is clear that it is in the Child’s best interest
that Mother’s parental rights be terminated. Mother essentially has been an acquaintance to

                                              -11-
the Child, rather than a mother. While Mother has engaged in visitations, the record
overwhelmingly reflects that the Child has spent the vast majority of her life with the
Petitioners and is well-entrenched, as it were, in the home of the Petitioners as a member of
their family. While there is some evidence that Mother has taken certain belated efforts to
improve her personal habits and increase personal responsibility as testified to by the case
manager, these efforts have not borne substantial fruit.

              Overall, Mother has demonstrated a pattern of irresponsibility and excuse-
making. On the other hand, the Child is doing well in the Petitioners’ home. The evidence
in the record on appeal does not preponderate against the Trial Court’s findings made by
clear and convincing evidence that it is in the Child's best interest for Mother's parental rights
to be terminated.

               We find and hold that the Trial Court did not err in terminating Mother's
parental rights to the Child. We affirm the Trial Court's judgment terminating Mother's
parental rights to the Child.

                                          Conclusion

              The judgment of the Trial Court is affirmed, and this cause is remanded to the
Trial Court for collection of the costs below. Costs on appeal are assessed against the
Appellant, Jessica N., and her surety, if any.

                                                     _________________________________
                                                     D. MICHAEL SWINEY, JUDGE




                                              -12-